STATE OF MICHIGAN

                           COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                    UNPUBLISHED
                                                                    May 11, 2017
               Plaintiff-Appellee,

v                                                                   No. 332905
                                                                    Kent Circuit Court
MICHAEL JAMES DYKEMA,                                               LC No. 11-011623-FC

               Defendant-Appellant.


Before: WILDER, P.J., and BOONSTRA and O’BRIEN, JJ.

PER CURIAM.

       Defendant, Michael James Dykema, pleaded guilty to assault with intent to rob, MCL
750.89, as part of a plea agreement and was sentenced to 5 years’ probation on March 22, 2012.
While on probation, defendant apparently violated two conditions of his probation, and, after
holding a hearing and receiving evidence on the alleged violations, the trial court ultimately
revoked his probation and sentenced him to 38 to 240 months in prison on the underlying plea-
based conviction. This Court eventually granted leave to appeal, People v Dykema, unpublished
order of the Court of Appeals, entered July 1, 2016 (Docket No. 332905); People v Dykema,
unpublished order of the Court of Appeals, entered July 25, 2016 (Docket No. 332905), and we
now affirm.

        On appeal, defendant first argues that there was insufficient evidence to support the trial
court’s conclusion that he did, in fact, violate two conditions of his probation. We disagree.

        This Court reviews a defendant’s sufficiency-of-the-evidence claim de novo. People v
Meissner, 294 Mich. App. 438, 452; 812 NW2d 37 (2011). When reviewing a defendant’s
sufficiency-of-the-evidence claim with respect to an alleged probation violation, this Court views
the evidence presented before the trial court in a light most favorable to the prosecution to
determine whether a rational trier of fact could have found, by a preponderance of the evidence,
that the defendant violated a condition of his or her probation. People v Reynolds, 195 Mich
App 182, 184; 489 NW2d 128 (1992). It is the prosecution that bears the burden of proving an
alleged probation violation by a preponderance of the evidence. People v Breeding, 284 Mich
App 471, 483; 772 NW2d 810 (2009). When reviewing a defendant’s sufficiency-of-the-
evidence claim, this Court defers to the factfinder’s determination with respect to the weight and
credibility of the evidence presented. Id. at 487.



                                                -1-
        Defendant first takes issue with the trial court’s determination that he violated the
condition of his probation that required him to obtain “written permission” before changing his
residence. Both before the trial court and again on appeal, defendant admits that he did, in fact,
change his residence while on probation. It also appears undisputed that there is no written
permission regarding such a change in the lower-court record. Consequently, there was
sufficient evidence to support a conclusion that defendant violated this condition of his
probation. While we acknowledge defendant’s argument that he was given non-written
permission to change his residence, that argument makes little difference because, under the
express terms of his probation, written permission was required. Furthermore, a probation
officer who testified at defendant’s probation-violation hearing disputed whether permission was
granted, and that dispute represents a credibility determination that was better-suited for the
factfinder to decide.

        Defendant also takes issue with the trial court’s determination that he violated the
condition of his probation that prohibited him from “engag[ing] in assaultive, abusive,
threatening, or intimidating behavior.” This alleged violation was premised on various allegedly
threatening comments that defendant had admittedly made on Facebook. On appeal, defendant
asserts that these comments represented expressions of frustration and stress, not actual threats.
However, our review of the record reflects that these Facebook comments included, among other
things, statements regarding beating people to death, murdering “petty asses,” and warning
others to watch their backs “because you just got a target marked on you.” While we appreciate
the difficulty in determining an actor’s mental state, we ultimately find no error in the trial
court’s determination that, while some of the comments may not have been assaultive, abusive,
threatening, or intimidating in nature, several were based on the fact that multiple people
discontinued contact with defendant as a result of the statements. Indeed, probation conditions
are permitted to impact fundamental rights such as freedom of speech, see, e.g., United States v
Hughes, 964 F2d 536, 542 (CA 6, 1992), and we discern no error, especially when the comments
discussed above are viewed in a light most favorable to the prosecution, with the trial court’s
determination that these comments did, in fact, constitute impermissible threatening behavior.

        Defendant additionally argues on appeal that, assuming he did actually violate the
conditions of his probation, his 38-month minimum sentence is not proportional to the alleged
violations. We disagree.

        This Court reviews a defendant’s claim that his or her sentence is not proportional, which
essentially reflects an argument that it is unreasonable, for an abuse of discretion. People v
Steanhouse, 313 Mich. App. 1, 44-48; 880 NW2d 297 (2015), lv gtd 499 Mich. 934 (2016). A
sentence may constitute an abuse of discretion when it violates the principles of proportionality
as set forth in People v Milbourn, 435 Mich. 630; 461 NW2d 1 (1990). Id. In situations where a
minimum sentence is within the applicable guidelines range, this Court must affirm that sentence
unless the guidelines range was incorrectly scored or the trial court relied on inaccurate
information. People v Schrauben, 314 Mich. App. 181, 196 n 1; 886 NW2d 173 (2016). Once a
defendant’s probation is revoked, a trial court is permitted to sentence the defendant in the same
manner and to the same penalty as it would have had the probation order not been entered. MCL
771.4.



                                               -2-
        Applying those rules to the facts of this case, we conclude that the sentence imposed by
the trial court upon the revocation of defendant’s probation fulfills the principles of
proportionality. Defendant’s argument on appeal implies that the sentence imposed by the trial
court is not proportional to the alleged probation violations, but that argument does not
adequately address whether it is, in fact, proportional to the underlying conviction, which arose
out of the armed robbery of a gas-station clerk. Indeed, the minimum sentence imposed by the
trial court, 38 months, was well within the minimum guidelines range of 27 to 45 months, and
defendant makes very little effort to overcome the presumption that such a guidelines sentence is
reasonable. Therefore, we conclude that no error occurred.

       Affirmed.

                                                           /s/ Kurtis T. Wilder
                                                           /s/ Mark T. Boonstra
                                                           /s/ Colleen A. O'Brien




                                               -3-